UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-4732


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

          v.

JAMIE R. SCOTT,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston. David C. Norton, District Judge
(2:07-cr-00924-DCN-l1)


Submitted:   August 20, 2009                 Decided:   August 28, 2009


Before WILKINSON, KING, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


G. Wells Dickson, WELLS DICKSON, P.A., Charleston, South
Carolina, for Appellant.   Alston Calhoun Badger, Jr., Assistant
United   States  Attorney,   Charleston,  South   Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jamie R. Scott appeals his conviction and 132-month

sentence for conspiracy to distribute five kilograms or more of

cocaine and fifty grams or more of cocaine base, in violation of

21 U.S.C. § 846 (2006), and distribution of more than 500 grams

of cocaine, in violation of 21 U.S.C.A. § 841 (West 2000 & Supp.

2009).     In January 2008, Scott entered into a plea agreement

regarding both counts, in which he agreed to cooperate with the

Government       in    exchange      for       a       motion      for      downward          departure

pursuant to U.S. Sentencing Guidelines Manual (“USSG”) § 5K1.1

(2007).        He     stipulated        that       he    was     subject          to     a    mandatory

minimum    term       of    twenty      years’          imprisonment,             pursuant        to   21

U.S.C.    §     851    (2006),       because            he   had       a    prior        felony       drug

conviction.               Scott     did        not       object            to     the        sentencing

recommendations in the Presentence Investigation Report, and the

district       court      granted    the       Government’s                motion      for     downward

departure at his sentencing hearing.

               Scott’s        counsel      has          filed      a       brief        pursuant       to

Anders v. California, 386 U.S. 738 (1967), stating that in his

view,    there      are    no     meritorious           issues     for          appeal.        Counsel,

however,       asks    this     court     to    review         whether           Scott       waived    his

objections to the indictment by pleading guilty, whether the

court    may    review      the     extent      of       the    downward          departure       Scott

received, whether the district court erred in sentencing him as

                                                   2
a career offender, and whether the court erred in imposing a

more severe sentence than the sentences given to Scott’s co-

defendants.       Scott has filed a pro se supplemental brief in

which he argues that he was not adequately advised regarding his

sentence    before      pleading     guilty,       he       should   have    received    a

lesser sentence because he provided substantial assistance, he

was held accountable for a higher amount of drugs than he was

actually    responsible       for,    he    was     sentenced        too     harshly    in

relation to his co-defendants, and he was improperly charged

with distribution of cocaine as well as conspiracy.



                                           I.

            A     counseled       guilty        plea        waives    all     antecedent

nonjurisdictional        defects     not   logically          inconsistent     with    the

establishment of guilt, unless the petitioner can show that his

plea was not voluntary and intelligent because the advice of

counsel    “was   not    within    the     range       of    competence     demanded    of

attorneys in criminal cases.”                  Tollett v. Henderson, 411 U.S.

258, 266-67 (1973) (internal quotations and citation omitted).

Here, the district court conducted an adequate Fed. R. Crim. P.

11 hearing and Scott entered a voluntary and intelligent guilty

plea,   despite    his    contention       that     he       expected   to    receive    a

greater downward departure for substantial assistance.                            Scott

indicated at the hearing that he understood how the guidelines

                                           3
and statutory mandatory minimums might affect his sentence and

that he waived his right to appeal his sentence if it was higher

than    he    expected.           Accordingly,       his     guilty    plea     waived    any

objections he might have made to the indictment.



                                              II.

                  Because Scott did not raise the sentencing assertions

he    makes       on   appeal     as   objections,     we     review    them     for    plain

error.       See United States v. Olano, 507 U.S. 725, 731-32 (1993).

To establish plain error, Scott is required to show that an

error occurred, that it was plain, and that it affected his

substantial rights.               See id. at 732.          Mere dissatisfaction with

the extent of a district court’s downward departure does not

provide       a    basis    for    appeal     under    18    U.S.C.    §   3742       (2006).

United States v. Hill, 70 F.3d 321, 324 (4th Cir. 1995).                                 Even

after the Supreme Court’s decision in United States v. Booker,

543    U.S.        220    (2005),      we   lack    the      authority     to    review     a

sentencing court’s decision to depart “unless the court failed

to understand its authority to do so.”                       United States v. Brewer,

520    F.3d        367,    371    (4th      Cir.    2008).       Because        the    record

demonstrates that the district court understood its authority to

depart, Scott’s claim that he received an inadequate downward

departure lacks merit.



                                               4
                                            III.

              Because Scott stipulated in his plea agreement that he

was    subject       to    a   mandatory     minimum          term    of    twenty      years’

imprisonment      pursuant       to   21    U.S.C.      § 851,       on    account      of   his

prior   federal       felony    drug    conviction,           his    claim      that    he   was

erroneously sentenced under that provision also lacks merit.



                                            IV.

              Scott did not raise the treatment of his co-defendants

as an objection at his sentencing hearing, and there is no plain

error in any disparity between the sentences of Scott and his

co-defendants.            In   particular,        as   the     district         court    noted,

Scott   had    recently        been    released        from    federal       prison      for   a

previous      drug    trafficking       offense        when     he    was    arrested        and

charged in this case, a consideration that weighed heavily when

the district court was fashioning its sentence.



                                             V.

              In accordance with Anders, we have reviewed the record

in    this   case,        affording    particular        attention         to    the    claims

raised by Scott in his pro se supplemental brief, and have found

no meritorious issues for appeal.                      We therefore affirm Scott’s

conviction      and       sentence.        This    court       requires      that       counsel

inform Scott, in writing, of the right to petition the Supreme

                                             5
Court    of    the   United    States   for   further     review.      If   Scott

requests that a petition be filed, but counsel believes that

such a petition would be frivolous, then counsel may move in

this court for leave to withdraw from representation.                  Counsel’s

motion must state that a copy thereof was served on Scott.

              We dispense with oral argument because the facts and

legal    contentions     are   adequately     presented    in   the    materials

before   the    court   and    argument     would   not   aid   the   decisional

process.

                                                                        AFFIRMED




                                        6